FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10373

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00085-LKK

  v.
                                                 MEMORANDUM *
RICARDO CAZARES-OZUNA, a.k.a.
Richard Martinez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Ricardo Cazares-Ozuna appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cazares-Ozuna contends that the district court procedurally erred by

“mechanically” imposing a Guidelines sentence and by failing to provide reasons

as to why he was a danger to the community. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find

none. The record shows the district court understood that the Guidelines are

advisory and adequately explained the sentence.

      Cazares-Ozuna also contends that the district court abused its discretion by

failing to depart or vary downward on the basis of his cultural assimilation. Our

review of a district court’s exercise of discretion to depart or vary on the basis of

cultural assimilation is limited to determining whether the court imposed a

substantively reasonable sentence. See United States v. Ellis, 641 F.3d 411, 421-22

(9th Cir. 2011). The district court did not abuse its discretion in imposing Cazares-

Ozuna’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence

at the bottom of the advisory Guidelines range is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Cazares-Ozuna’s dangerousness to the community. See U.S.S.G.

§ 2L1.2 cmt. n. 8; Gall, 552 U.S. at 51.

      AFFIRMED.


                                           2                                     12-10373